Citation Nr: 0633062	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-24 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from December 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

In his claim filed January 2004, the veteran indicated that 
at the VA Medical Center in West Palm Beach, Florida, he was 
treated for tinnitus from 1998 to 2004, and for PTSD in 
September 2001.  The claims file contains records from that 
facility for the period between March 2003 and June 2005.  
Although VA has a duty to assist a claimant in obtaining 
evidence to substantiate his claim (see 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005)), nothing in the claims 
folder indicates that the RO requested the VA treatment 
records for the time periods identified by the veteran.  VA 
medical treatment records are deemed to be within the control 
of VA and all the requested treatment records should have 
been included in the record, as they may be determinative of 
the claim.  Therefore a remand is necessary for the purpose 
of obtaining such records. See Bell v. Derwinski, 2 Vet. App. 
492 (1992).

In addition, the record reveals conflicting evidence about 
the veteran's exposure to combat noise during service, his 
duties during combat, and the severity of the effects on the 
veteran's ears of the building that collapsed during service.  
For example, in the May 2005 compensation and pension 
audiology examination report, the examiner stated that the 
veteran was a cook and therefore not routinely exposed to 
noise.  But the veteran asserts in his notice of disagreement 
that before he was a cook, he served as a rifleman and that 
he participated in combat.  His discharge shows that he was 
awarded the Combat Infantry Badge.

The May 2005 examiner stated that the veteran did not note 
any symptoms of acoustic trauma when the building collapsed.  
But the veteran's VA Form 21-526 indicates that he was 
treated for hearing loss at an Army Field Hospital in June 
1944, the January 2004 audiology consult report includes 
medical history that the veteran's ear drums were perforated 
as a result of the collapsed building, and the November 2003 
audiology consult report notes the presence of scarring on 
both tympanic membranes, some of which was from an unknown 
origin.  Since the available medical records lack some 
details of the veteran's medical history, the missing 
audiology records for tinnitus treatment may contain 
information about the condition of the veteran's ears before 
the placement of pressure equalizer tubes were placed, and 
the veteran's service medical records are not available to 
ascertain the extent of any injury during service, another 
C&P examination is needed to address these matters.  See 
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination based on a review of the evidence if it is 
necessary to decide the claim).  The veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Finally, the veteran was not notified of what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for a hearing loss, 
tinnitus, or PTSD disability.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, DC, for the following action:

1.  Send notice to the veteran that 
complies with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

2.  Assist the veteran by obtaining 
medical records from the VA Medical Center 
in West Palm Beach, Florida, including 
those from 1998 to March 2003 for 
audiology treatment and those from 2001 
for PTSD.  Associate any evidence obtained 
with the claims folder.  

3.  Thereafter, schedule the veteran for 
an appropriate examination concerning his 
hearing loss and tinnitus.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran, including the details of acoustic 
trauma during service, including during 
combat operations; any symptoms of 
acoustical trauma experienced during 
service; and any medical treatment given 
as the result of the June 1944 building 
collapse.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  The examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(that is, whether there is at least a 
50 percent probability) that (a) any 
diagnosed hearing loss is related to 
acoustical trauma during service and (b) 
any diagnosed tinnitus is related to 
acoustical trauma during service.     

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After he has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



